         Case 3:21-cv-05685-SI Document 6 Filed 07/23/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Diane M. Doolittle (Bar No. 142046)
 2   dianedoolittle@quinnemanuel.com
     Margret M. Caruso (Bar No. 243473)
 3   margretcaruso@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065-2139
   Telephone:     (650) 801-5000
 5 Facsimile:     (650) 801-5100

 6 Attorneys for Plaintiffs Cruise LLC and GM
   Cruise Holdings LLC
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11
   CRUISE LLC, a Delaware limited liability     CASE NO. 3:21-cv-05685
12 company; GM CRUISE HOLDINGS LLC, a
   Delaware limited liability company;          CORPORATE DISCLOSURE STATEMENT
13 GENERAL MOTORS LLC, a Delaware               FOR CRUISE LLC AND GM CRUISE
   limited liability company,                   HOLDINGS LLC
14
                    Plaintiffs,
15
           vs.
16
   FORD MOTOR COMPANY, a Delaware
17 corporation,

18                Defendant.

19

20

21

22

23

24

25

26

27

28


               CORPORATE DISCLOSURE STATEMENT FOR CRUISE LLC AND GM CRUISE HOLDINGS LLC
           Case 3:21-cv-05685-SI Document 6 Filed 07/23/21 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies that General

 2 Motors LLC and SoftBank Vision Fund (AIV M2) L.P. each own 10% or more of plaintiff GM

 3 Cruise Holdings LLC, which in turn owns 100% of plaintiff Cruise LLC as a wholly owned

 4 subsidiary.

 5

 6 DATED: June 23, 2021                      QUINN EMANUEL URQUHART & SULLIVAN, LLP

 7

 8
                                                 By          /s/ Margret M. Caruso
 9                                                    Diane M. Doolittle
                                                      Margret M. Caruso
10                                                    Attorneys for Plaintiffs Cruise LLC and GM
                                                      Cruise Holdings LLC
11

12

13

14

15

16
                                             ATTESTATION
17
            I, Kyle Batter, am the ECF user whose ID and password are being used to file this
18
     document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Margret Caruso has
19
     concurred in this filing.
20
                                                             /s/ Kyle K. Batter
21
                                                             Kyle K. Batter
22

23

24

25

26

27

28

                                                       -2-
                  CORPORATE DISCLOSURE STATEMENT FOR CRUISE LLC AND GM CRUISE HOLDINGS LLC
